UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6364


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD OLSHINSKI,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (1:05-cr-00289-WO-1; 1:08-cv-00091-WO-WWD)


Submitted:    June 18, 2009                 Decided:   June 24, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Olshinski, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Olshinski seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief   on    his    28    U.S.C.A.       §   2255    (West    Supp.       2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a    certificate         of    appealability.           28      U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a    substantial         showing       of    the    denial     of    a

constitutional      right.”           28    U.S.C.       § 2253(c)(2)      (2006).        A

prisoner     satisfies       this          standard       by     demonstrating         that

reasonable    jurists       would      find       that    any     assessment      of     the

constitutional      claims      by    the    district      court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Olshinski

has not made the requisite showing.                        Accordingly, we deny a

certificate    of       appealability        and      dismiss     the     appeal.         We

dispense     with    oral    argument         because       the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED

                                             2